The Assistant Yice-Chancellob.
So far as it concerns the question of jurisdiction raised by the defendant Watkins, the case may be thus stated. B. De Klyn, being seised of lands in this city and in New Jersey, together with some personal property, was induced to convey and make the whole over to his son Charles, by various fraudulent practices of the latter, and without consideration. Charles subsequently failed, and assigned the property to the defendants, W. H. and J. Ireland, for the benefit of his creditors. The assignees sold the land in New Jersey, at auction, and Watkins became the purchaser, with notice of the alleged fraud. The De Klyas and the assignees reside in this city, the fraudulent conveyances were obtained' and executed here, and the sale at auction was made here. Watkins resides in New Jersey, but was served in this city with the subpcena to answer in this suit. The bill prays to have the conveyances executed by B. De Klyn set aside, and to have- the lands in New Jersey, as well as here, re-conveyed to his heirs.
The defendant’s counsel attempted to make a distinction between a suit to compel the specific performance of a contract for the sale of lands in another state, and this case, which he said was one relating exclusively to the title of land, and as local in its nature as an action of trespass quare clausum fregit, at law.
The counsel was well aware, that the court had uniformly de*187creed the performance of such contracts, whenever it had jurisdiction of the defendant’s person, from about 1663, when Archer v. Preston was decided, until the present day. (1 Eq. Cas. Abr. 133, pl. 3; S. C. stated in 1 Vern. 77, by Lord Nottingham; Penn v. Lord Baltimore, 1 Ves. Sen. 444; Ward v. Arredondo, Hopk. R. 213 ; Shattuck v. Cassidy, 3 Edw. Ch. R. 152.)
It is difficult to perceive why a bill to set aside a conveyance of land situated abroad, relates to the title of land, any more than one to have a conveyance decreed. In each case the object is to divest the title from the person who holds it, and in each it is attained in the same mode, by the process of the court against the person of such owner.
I find that the authorities are decisive against the distinction claimed by the defendant.
In the case of the Count Arglasse v. Muschamp, (1 Vern. 75, and again at page 135,) the court of chancery in England, relieved against the grant of a rent charge upon lands in Ireland, the defendant being served with process in England. The decision was made in the first instance by Lord Nottingham, and was confirmed on a re hearing, by Lord Keeper Guildford.
In Lord Cranstoun v. Johnston, (3 Ves. jr. 170,) Sir R. P. Arden, Master of the Rolls, in a well considered judgment, set aside on the ground of fraud, a purchase made by a creditor on a sale of lands in Jamaica, under a judgment obtained by him there. After citing the cases, he says, “ They clearly show that with regard'to any contract .made, or equity between persons in this country, respecting lands in a foreign country, particularly in the British dominions, this court will hold the same jurisdiction as if they were situated in England. Lord Hardwicke lays down the same doctrine,” (citing 3 Atk. 589.)
The reference to the British dominions, does not affect the weight of the authority, for the action of the court could not reach the land itself any where out of England.
In Guerrant v. Fowler, (1 Hen. & Mun. 5,) the court of chancery in Virginia, entertained a suit to set aside a deed obtained by fraud, the lands being in Kentucky, and one of the two defendants residing in that state.
In Massie v. Watts, (6 Cranch, 148,) where the court sustained *188the jurisdiction in the Kentucky Circuit, relative to lands in Ohio, on the ground of a constructive fraud; Chief Justice Marshall lays down the principle, that in a case of fraud, of trust, or of contract, the jurisdiction of a court of chancery is sustainable, wherever the person be found, although lands not within the jurisdiction of that court may be affected by the decree.
The Chancellor recognizes this principle in Mead v. Merritt, (2 Paige, 402,) and Mitchell v. Bunch, (2 ibid. 606 ;) and it is conclusive in favor of the jurisdiction of the court, upon the case made by the bill.
The defendant’s objection is therefore overruled, and the cause must be heard on its merits.
Order accordingly.(a)

а) The suit was brought to a hearing before the Assistant Vice-Chancellor, on the merits, in June, 1846 ; and on the 24th of July, he dismissed the bill with costs. The hearing occupied five days, but there was no legal question involved, of sufficient interest to be reported.